We have inspected the record in this case in the light of briefs filed and oral argument heard and now direct that the final decree be so modified as to allow Louise Stafford to visit the child Sharon Louise Stafford during that period of time for which the custody of such child is awarded to Forney B. *Page 539 
Stafford at such convenient times and places as the Circuit Court may designate in its Order of Modification and, with such modification, the decree is affirmed.
So ordered.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.